Title: To George Washington from Rawleigh Colston, 6 October 1798
From: Colston, Rawleigh
To: Washington, George



Sir,
Winchester Oct. 6th 1798

Inclosed you have a letter I lately received from Mr Thomas Marshall junr of Kentucky, who wrote me at the same time, that there was some small balance due from you to his father Col. Marshall, which he wished to be paid into my hands: If you will be

pleased to inform me the amount, I will when agreeable to you, draw for it in favour of my Correspondent in Alexandria⟨.⟩ With my best wishes, for a long continuance of your health I am, with the highest respect, Sir, your mo. Obt St

Rawleigh Colston

